DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 5 are objected to because of the following informalities:
	Regarding claim 1, lines 25-26, which recite “…wherein said needle holder and said needle retainer are is further configured…” should read “…wherein said needle holder and said needle retainer are further configured…”
Lines 29-30, which recite “…proximate said back and of said needle holder…” should read “…proximate said back end of said needle holder…”
Lines 36-37, which recite “…the alternating pattern of first disengage and from 1 of said…” should read “…the alternating patter of first disengaging from one of said…”
	Regarding claim 5, lines 25-26, which recite “…proximate said back and of said needle holder…” should read “…proximate said back end of said needle holder…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1- 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase "or the like" in lines 2 and 6 renders the claim indefinite because the claim includes elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim unascertainable.  See MPEP § 2173.05(d).
Furthermore, claim 1 recites the limitation “…for continuing the alternating pattern of…” in lines 35-36. There is insufficient antecedent basis for this limitation in the claim. Claims 2-4 are rejected for being dependent on claim 1.
	Regarding claim 5, the limitation "…wherein said needle holding means is further configured…" is recited in lines 21-22.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, “said needle holding means” is interpreted as being interpreted as the “needle retainer” recited in line 16 of claim 5. 
Furthermore, claim 5 recites the limitation “…for continuing the alternating pattern of…” in lines 31-32. There is insufficient antecedent basis for this limitation in the claim. Claim 6 is rejected for being dependent on claim 5.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Decker (DE 19902199 A1).
Regarding claim 1, Decker discloses (see attached translation) a threading device for threading line, yarn, thread and the like into and/or through a desired opening or location (page 2, [0003], lines 44-46), said device comprising:
a needle (6), said needle including a line interconnection area (20) configured for connecting said needle with said line, yarn, thread or the like (page 2, [0004], lines 56-59; page 15, [0043], lines 607-608);
a needle holder (1), said needle holder including at least first (3) and second (2) needle interconnection regions (pages 10-11, [0033], lines 415-416), said first needle interconnection region disposed proximate a front region of said needle holder (see figure 1) and configured for interconnecting with a front end of said needle (page 11, [0033], lines 422-424), said second needle interconnection region disposed proximate a back region of said needle holder (see figure 1) and configured for interconnecting with a back end of said needle (page 11, [0033], lines 422-424), wherein said first and second needle interconnection regions include a slot (5 and 4) (see figures 2 and 3) provided in said needle holder (pages 10-11, [0033], lines 415-416);  
said needle holder further including a needle retainer (7 and 8) (page 11, [0033], lines 422-424); and
wherein said needle holder and said needle retainer are configured for selectively first allowing said front end of said needle to disengage from said needle holder proximate said front end of said needle holder (page 3, [0007], lines 109-110 and 117-118; page 11, [0033], lines 422-424) until said needle and accompanying line is threaded through an object or device (page 6, [0014], lines 213-215) (see figure 2), and wherein said needle holder and said needle retainer are further configured for allowing said first end of said needle to reengage with said front end of said needle holder (page 6, 
wherein said needle and needle holder are configured for continuing the alternating pattern of first disengage and from 1 of said front or back ends of said needle holder following which once the front or back end of the needle re-engaged with the corresponding portion of the needle holder, allowing the other portion of the needle holder to disengage and subsequently reengage (page 5, [0014], line 204 – page 6, line 206 and lines 213-215; page 6, [0015], lines 225-226).

Regarding claim 2, Decker discloses a fishing tool including the threading device (page 2, [0003], lines 44-46, “the guide eyes of fishing rods”; pages 5-6, [0014], lines 204-26).

Regarding claim 3, Decker discloses a fishing tool, wherein said fishing tool further includes one or more of a detachable clip, fishing line clippers or cutters, a knot tying assistance region, a fishhook eyelet threading assistance region (9) (pages 12-13, [0036], lines 497-500, “guide eyes [such that] the device is moved along the fishing rod”) and a rotatable cover.

Regarding claim 4, Decker discloses a threading device, wherein said needle holder is selected from the group of needle holders consisting of permanent magnets (page 2, [0004], lines 67-70, “permanent magnets”) and a controllable electromagnetic clamp.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Decker (DE 19902199 A1) in view of Vandewalle (US 20120005939 A1).
Regarding claim 5, Decker discloses a fishing tool body (1) comprising:
a line threading device comprising:
a needle (6), said needle including a line interconnection area (20) configured for connecting said needle with a fishing line (page 2, [0004], lines 56-59; page 15, [0043], lines 607-608);
a needle holder (1), said needle holder including at least first (3) and second (2) needle interconnection regions, said first needle interconnection region disposed proximate a front region of said needle holder (see figure 1) and configured for interconnecting with a front end of said needle (page 11, [0033], lines 422-424), said second needle interconnection region disposed proximate a back region of said needle holder (see figure 1) and configured for interconnecting with a back end of said needle (page 11, [0033], lines 422-424), wherein said first and second needle interconnection regions 
said needle holder further including a needle retainer (7 and 8) (page 11, [0033], lines 422-424); and
wherein said needle retainer is configured for selectively first allowing said front end of said needle to disengage from said needle holder proximate said front end of said needle holder (page 3, [0007], lines 109-110 and 117-118; page 11, [0033], lines 422-424) until said needle and accompanying line is threaded through an object or device (page 6, [0014], lines 213-215) (see figure 2), and wherein said needle retainer is further configured for allowing said first end of said needle to reengage with said front end of said needle holder (page 6, [0014], lines 213-215, “re-engage”) and subsequently allow said back portion of said needle to disengage from said needle holder proximate said back end of said needle holder (page 3, [0007], lines 109-110 and 117-118; page 4, [0008], lines 127-128; page 11, [0033], lines 422-424) until said needle and accompanying line is threaded through an object or device (page 6, [0014], lines 213-215; page 4, [0008], lines 127-128) (see figure 3), wherein said needle retainer is further configured for allowing said second end of said needle to reengage with said back end of said needle holder (page 6, [0014], lines 213-215, “re-engage”); and
wherein said needle and needle holder are configured for continuing the alternating pattern of first disengaging from one of said front or back ends of said needle holder following which once the front or back end of the needle re-engages with the corresponding portion of the needle holder, allowing the other portion of the needle holder to disengage and subsequently reengage in an alternating pattern (page 5, [0014], line 204 – page 6, line 206 and lines 213-215; page 6, [0015], lines 225-226). 

Vandewalle discloses a fishing tool body (10) comprising a line threading device (page 1, [0013]), and further comprising at least one fishing tool coupled to said fishing tool body, said at least one fishing tool selected from the group of fishing tools consisting of a fishing hook threader, a fishing line cutter (80; figure 2)) (page 2, [0024], lines 1-3; page 3, [0047], lines 5-10) , a fishing line clipper, a line knot tying tool (figure 15) (page 2, [0017]), a removable/releasable clip and a rotatable cover.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Decker with the at least one fishing tool coupled to the fishing tool body, such as the fishing line cutter and knot tying tool, as disclosed by Vandewalle for the benefit of providing a single device that performs multiple functions, thus making it more convenient to the user (Vandewalle, page 1, [0012]).  

	Regarding claim 6, Decker as modified above in view of Vandewalle teaches a fishing tool wherein said needle retainer is selected from the group of needle retainers consisting of permanent magnets (Decker; page 2, [0004], lines 67-70, “permanent magnets”) and a controllable electromagnetic clamp. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Molyneux US-20070193104-A1, Ruzicka US-7788844-B1, Potschies DE-3523211-A1, and Aurich WO-2017008802-A1. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy D. Collins can be reached on (571) 272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MADELINE L DOUGLAS/Examiner, Art Unit 3644                                                                                                                                                                                                        

/TIMOTHY D COLLINS/Supervisory Patent Examiner, Art Unit 3644